 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for Tianna Cordova

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-208-RFB-CWH

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                                SENTENCING HEARING
13           v.
                                                                    (Second Request)
14   TIANNA CORDOVA,

15                  Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Brandon Jaroch, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Margaret W. Lambrose, Assistant Federal Public Defender, counsel for Tianna Cordova,
21   that the Sentencing Hearing currently scheduled on April 11, 2019 at the hour of 2:00 p.m., be
22   vacated and continued to a date and time convenient to the Court, but no sooner than sixty (60)
23   days.
24           This Stipulation is entered into for the following reasons:
25
26
 1          1.      This case involves a binding plea with a sentencing range of 5-15 years. Ms.
 2   Cordova completed her PSR interview on December 12. However, the defense requires
 3   additional time to investigate and present additional information to the PSR writer.
 4          2.      The defendant is in custody and agrees with the need for the continuance.
 5          3.      The parties agree to the continuance.
 6          This is the second request for a continuance of the Sentencing hearing.
 7          DATED this 28th day of February, 2019.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11       /s/ Margaret W. Lambrose                        /s/ Brandon Jaroch
      By_____________________________                 By_____________________________
12    MARGARET W. LAMBROSE                            BRANDON JAROCH
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-208-RFB-CWH
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     TIANNA CORDOVA,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing hearing currently scheduled for

11                                                                       June 13, 2019
     Thursday, April 11, 2019 at 2:00 p.m., be vacated and continued to ________________ at the

12             2 00 __.m.
     hour of ___:___ p

13          DATED this 4th
                       ___ day of March, 2019.

14
15
                                               RICHARD F. BOULWARE, II
16
                                               UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                  3
